EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Yeu-Ting George Cheng, Reg. # 69,408, on 07/26/2022.


This listing of claims will replace all prior versions of claims:
(Currently Amended)	A computer system, comprising:
a plurality of computing nodes, wherein each computing node includes one or more processor chips; 
wherein each processor chip includes one or more cores, and wherein each core includes one or more hyperthreads;
wherein each hyperthread is associated with a corresponding work queue;
wherein in response to receiving an indication of a portion of memory that a stalled virtual processor had been waiting on becoming accessible based at least in part on migration of the portion of memory, resuming of the stalled virtual processor is scheduled at least in part by performing a search for a work queue on which to place a representation of the stalled virtual processor; and
wherein performing the search for a work queue on which to place the representation of the stalled virtual processor comprises:
determining that a work queue corresponding to a hyperthread of a first core of a processor chip of a computing node is full; and 
in response to determining that the work queue corresponding to the hyperthread of the first core is full, determining a next work queue to visit, wherein the next work queue that is visited comprises a work queue corresponding to a hyperthread of a second core on [[a]] the same processor chip as the first core, and wherein the first core and the second core are different; and
wherein based at least in part on the search, the representation of the stalled virtual processor is enqueued on a work queue corresponding to a hyperthread of the computing node or a globally accessible work queue, and wherein a hyperthread is configured to resume execution of the stalled virtual processor.
(Original)	The computer system of claim 1, wherein performing the search for a work queue on which to place the representation of the stalled virtual processor further comprises:
determining that the work queue corresponding to the hyperthread of the second core is full; and
in response to determining that the work queue corresponding to the hyperthread of the second core is full, visiting a work queue corresponding to another hyperthread of the first core.
(Currently Amended)	The computer system of claim 1, wherein in response to determining that all work queues corresponding to hyperthreads of [[a]] the computing node are full, the representation of the stalled virtual processor is placed on [[a]] the globally accessible work queue.
(Currently Amended)	The computer system of claim 1, wherein in response to determining that all work queues corresponding to hyperthreads of [[a]] the computing node are full, a previously queued representation of a second stalled virtual processor is evicted.
(Currently Amended)	The computer system of claim 4, wherein the evicted representation of the second stalled virtual processor is placed in [[a]] the globally accessible work queue.
(Original)	The computer system of claim 4, wherein the second stalled virtual processor comprises a poorest performing stalled virtual processor.
(Original)	The computer system of claim 4, wherein the representation of the second stalled virtual processor is evicted based at least in part on a measure of efficiency associated with a guest thread that had been running in the second stalled virtual processor.
(Currently Amended)	The computer system of claim 4, wherein the representation of the stalled virtual processor is placed on a work queue from which the evicted representation of the second stalled virtual processor was evicted.
(Original)	The computer system of claim 1, wherein the search is performed according to a predetermined traversal order that mimics a tree walk.
(Original)	The computer system of claim 1, wherein the search begins from a work queue corresponding to a hyperthread on which the stalled virtual processor last ran.
(Currently Amended)	A method, comprising:
receiving an indication of a portion of memory that a stalled virtual processor had been waiting on becoming accessible;
in response to receiving the indication of the portion of memory that the stalled virtual processor had been waiting on becoming accessible based at least in part on migration of the portion of memory, scheduling resuming of the stalled virtual processor at least in part by performing a search for a work queue on which to place a representation of the stalled virtual processor, wherein performing the search for a work queue on which to place the representation of the stalled virtual processor comprises:
determining that a work queue corresponding to a hyperthread of a first core is full, wherein the first core is included in a processor chip, wherein the processor chip is included in a computing node, and wherein the computing node is included in a plurality of computing nodes; and`
in response to determining that the work queue corresponding to the hyperthread of the first core is full, determining a next work queue to visit, wherein the next work queue that is visited comprises a work queue corresponding to a hyperthread of a second core included in the processor chip, and wherein the first core and the second core are different; and
based at least in part on the search, enqueueing the representation of the stalled virtual processor on a work queue corresponding to a hyperthread of the computing node or a globally accessible work queue, wherein a hyperthread is configured to resume execution of the stalled virtual processor.
(Original)	The method of claim 11, wherein performing the search for a work queue on which to place the representation of the stalled virtual processor further comprises:
determining that the work queue corresponding to the hyperthread of the second core is full; and
in response to determining that the work queue corresponding to the hyperthread of the second core is full, visiting a work queue corresponding to another hyperthread of the first core.
(Currently Amended)	The method of claim 11, wherein in response to determining that all work queues corresponding to hyperthreads of the computing node are full, the representation of the stalled virtual processor is placed on [[a]] the globally accessible work queue.
(Original)	The method of claim 11, wherein in response to determining that all work queues corresponding to hyperthreads of the computing node are full, a previously queued representation of a second stalled virtual processor is evicted.
(Currently Amended)	The method of claim 14, wherein the evicted representation of the second stalled virtual processor is placed in [[a]] the globally accessible work queue.
(Original)	The method of claim 14, wherein the second stalled virtual processor comprises a poorest performing stalled virtual processor.
(Original)	The method of claim 14, wherein the representation of the second stalled virtual processor is evicted based at least in part on a measure of efficiency associated with a guest thread that had been running in the second stalled virtual processor.
(Currently Amended)	The method of claim 14, wherein the representation of the stalled virtual processor is placed on a work queue from which the representation of the second stalled virtual processor was evicted.
(Original)	The method of claim 11, wherein the search is performed according to a predetermined traversal order that mimics a tree walk.
(Original)	The method of claim 11, wherein the search begins from a work queue corresponding to a hyperthread on which the stalled virtual processor last ran.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BING ZHAO/
Primary Examiner, Art Unit 2198